           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 1 of 59



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MINNESOTA

    CRAIG PARMER and MARK A.                  )
    LAURANCE individually and on behalf )
    of all others similarly situated,         )
                                              ) CIVIL ACTION NO.:
                                  Plaintiffs, )
                                              )
                   v.                         ) CLASS ACTION COMPLAINT
                                              )
    LAND O’LAKES, INC., THE BOARD )
    OF DIRECTORS OF LAND O’LAKES, )
    INC., LAND O’LAKES, INC.                  )
    RETIREMENT PLAN COMMITTEE, )
    and JOHN DOES 1-30.                       )
                                  Defendants. )


                                        COMPLAINT

           Plaintiffs Craig Parmer and Mark A. Laurance (“Plaintiffs”), by and through their

attorneys, on behalf of the Land O’Lakes Employee Savings & Supplemental Retirement

Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as follows:

                               I.    INTRODUCTION

           1.    This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against

the Plan’s fiduciaries, which include Land O’Lakes, Inc. (“Land O’Lakes” or the

“Company”), the Board of Directors of Land O’Lakes, Inc. (“Board”) and its members


1
 The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C.
§ 1132(d)(1). However, in a breach of fiduciary duty action such as this, the Plan is
not a party. Rather, pursuant to ERISA § 409, and the law interpreting it, the relief
requested in this action is for the benefit of the Plan and its participants.



549775.1
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 2 of 59



during the Class Period, and the Land O’Lakes Retirement Plan Committee (“Committee”)

and its members during the Class Period for breaches of their fiduciary duties.

           2.    Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015,

Americans had approximately $6.7 trillion in assets invested in defined contribution plans.

See INVESTMENT COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth

Quarter            2015           (Mar.         24,          2016),         available          at

https://www.ici.org/research/stats/retirement/ret_15_q4;          PLAN      SPONSOR,       2015

Recordkeeping Survey (June 2015), available at http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

           3.    In a defined contribution plan, participants’ benefits “are limited to the value

of their own investment accounts, which is determined by the market performance of

employee and employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct.

1823, 1826 (2015) (Tibble I). Thus, the employer has no incentive to keep costs low or to

closely monitor the Plan to ensure every investment remains prudent, because all risks

related to high fees and poorly-performing investments are borne by the participants.

           4.    To safeguard Plan participants and beneficiaries, ERISA imposes strict

fiduciary duties of loyalty and prudence upon employers and other plan fiduciaries. 29

U.S.C. § 1104(a)(1). These twin fiduciary duties are “the highest known to the law.”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009). Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A),




549775.1                                         2
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 3 of 59



with the “care, skill, prudence, and diligence” that would be expected in managing a plan

of similar scope. 29 U.S.C. § 1104(a)(1)(B).

           5.    The Plan has at all times during the Class Period maintained over a billion

dollars in assets (including having 1.4 billion dollars in assets in 2018), qualifying it as a

large plan in the defined contribution plan marketplace, and among the largest plans in the

United States. These assets are entrusted to the care of the Plan’s fiduciaries. As a large

plan, the Plan had substantial bargaining power regarding the fees and expenses that were

charged against participants’ investments. Defendants, however, did not try to reduce the

Plan’s expenses or exercise appropriate judgment to scrutinize each investment option that

was offered in the Plan to ensure it was prudent.

           6.    Plaintiffs allege that during the putative Class Period (May 26, 2014 through

the date of judgment) Defendants, as “fiduciaries” of the Plan, as that term is defined under

ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to

Plaintiffs, and to the other participants of the Plan by, inter alia, (1) failing to objectively

and adequately review the Plan’s investment portfolio with due care to ensure that each

investment option was prudent, in terms of cost; and (2) maintaining certain funds in the

Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

           7.    To make matters worse, Defendants failed to utilize the lowest cost share

class for many of the mutual funds within the Plan, and failed to consider lower cost

collective trusts that were available to the Plan as alternatives to certain mutual funds in

the Plan.


549775.1                                       3
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 4 of 59



           8.    Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in

violation of 29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable

fiduciary and cost the Plan and its participants millions of dollars.

           9.    Based on this conduct, Plaintiffs assert claims against Defendants for breach

of the fiduciary duties of loyalty and prudence (Count One) and failure to monitor

fiduciaries (Count Two).

                        II.    JURISDICTION AND VENUE

           10.   This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because it is a civil action arising under the laws of the United States, and

pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction over actions

brought under Title I of ERISA, 29 U.S.C. § 1001, et seq.

           11.   This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have

significant contacts with this District, and because ERISA provides for nationwide service

of process.

           12.   Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District

pursuant to 28 U.S.C. § 1391 because Defendants do business in this District and a

substantial part of the events or omissions giving rise to the claims asserted herein occurred

within this District.


549775.1                                       4
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 5 of 59



                                    III.   PARTIES

           Plaintiffs

           13.    Plaintiff Craig Parmer (“Parmer”) resides in Dover, Pennsylvania. During

his employment, Plaintiff Parmer participated in the Plan, investing in the options offered

by the Plan and which are the subject of this lawsuit.

           14.    Plaintiff Mark A. Laurance (“Laurance”) resides in Sedro-Woolley,

Washington. During his employment, Plaintiff Laurance participated in the Plan, investing

in the options offered by the Plan and which are the subject of this lawsuit.

           15.    Each Plaintiff has standing to bring this action on behalf of the Plan because

each of them participated in the Plan and were injured by Defendants’ unlawful conduct.

Plaintiffs are entitled to receive benefits in the amount of the difference between the value

of their accounts currently, or as of the time their accounts were distributed, and what their

accounts are or would have been worth, but for Defendants’ breaches of fiduciary duty as

described herein.

           16.    Plaintiffs did not have knowledge of all material facts (including, among

other things, the investment alternatives that are comparable to the investments offered

within the Plan, comparisons of the costs and investment performance of Plan investments

versus available alternatives within similarly-sized plans, total cost comparisons to

similarly-sized plans, information regarding other available share classes, and information

regarding the availability and pricing of collective trusts) necessary to understand that

Defendants breached their fiduciary duties and engaged in other unlawful conduct in

violation of ERISA until shortly before this suit was filed. Further, Plaintiffs did not have


549775.1                                         5
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 6 of 59



and do not have actual knowledge of the specifics of Defendants’ decision-making process

with respect to the Plan, including Defendants’ processes (and execution of such) for

selecting, monitoring, and removing Plan investments, because this information is solely

within the possession of Defendants prior to discovery.2 Moreover, having never managed

a large 401(k) plan such as the Plan, Plaintiffs lacked actual knowledge of reasonable fee

levels and prudent alternatives available to such plans. For purposes of this Complaint,

Plaintiffs have drawn reasonable inferences regarding these processes based upon (among

other things) the facts set forth herein.

                 Defendants

                       Company Defendant

           17.   Land O’Lakes is the Plan sponsor. See 2018 Form 5500 at 1. Its corporate

headquarters is located at 4001 Lexington Avenue North, Arden Mills, Minnesota. Land

O’Lakes describes itself as “one of America’s premier agribusiness and food companies”

with operations that span the spectrum from agricultural production to consumer foods.3

With 2019 annual sales of $14 billion, Land O’Lakes is one of the nation’s largest

cooperatives, ranking 212 on the Fortune 500.4 “The company does business in all 50

states and more than 60 countries.”5


2
  See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading
facts which tend systematically to be in the sole possession of defendants, the
remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will
suffer.”)
3
  https://www.landolakesinc.com/Press/News/2020-Q1-Earnings-Release
4
  Id.
5
  Id.

549775.1                                     6
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 7 of 59



           18.   The Company is a fiduciary of the Plan, within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A) for several reasons. First, the 2018 SPD

identifies Land O’Lakes as the “Plan Administrator-Fiduciary.” See Land O’Lakes

Employee Savings and Supplemental Retirement Plan Summary Plan Description,

December 2018 (“2018 SPD”) at p. 22.

           19.   Second, at least for a portion of the Class Period, in its role as Plan

Administrator, Land O’Lakes exercised discretionary authority and control over Plan

management and/or authority or control over management or disposition of Plan assets.

Third, as part of its fiduciary responsibilities, Land O’Lakes designated Your Benefit

Resources, Alight Solutions (“Alight”), as the Plan’s recordkeeper. 2018 SPD at p. 22.

Land O’Lakes also appointed other Plan fiduciaries in its role as a Plan administrator and

through the Board (see below). Under ERISA, fiduciaries with the power to appoint have

the concomitant fiduciary duty to monitor and supervise their appointees.

           20.   Fourth, Land O’Lakes also made discretionary decisions to make matching

and discretionary contributions (explained below) to Plan participants. 2018 SPD at pp. 6,

7.

           21.   Lastly, at all times, Land O’Lakes acted through its officers to perform Plan-

related fiduciary functions. These officers were acting in the course and scope of their

employment.

                 Board Defendants

           22.   The Company acted through the Board to perform the Company’s Plan-

related fiduciary functions. Upon information and belief, the Board appointed members of


549775.1                                        7
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 8 of 59



the Committee. See, e.g. 2018 SPD at p. 20 (“[t]he Land O’Lakes Board has delegated

authority to the Savings Plan Committee to make certain changes to the Plan by adopting

a resolution.”). Accordingly, the Board had the fiduciary duty to monitor and supervise the

Committee while it performed its role as the fiduciary responsible for selection and

monitoring of the Plan’s investments.

           23.   Accordingly, each member of the Board during the putative Class Period

(referred to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning

of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the Class Period, because

each exercised discretionary authority to appoint and/or monitor the Committee, which had

control over Plan management and/or authority or control over management or disposition

of Plan assets.

           24.   Members of the Board of Directors for Land O’Lakes during the Class Period

are collectively referred to herein as the “Board Defendants.”

                 Committee Defendants

           25.   “The Land O’ Lakes Retirement Plan committee works with an investment

advisor to select the array of funds available within the Plan.” 2018 SPD at p. 11. The

Committee is tasked with monitoring the prudence of the Plan investments. Id.

           26.   The Committee and each of its members were fiduciaries of the Plan during

the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

because each exercised discretionary authority over management or disposition of Plan

assets.




549775.1                                      8
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 9 of 59



           27.   The Committee and members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the

“Committee Defendants.”

                 Additional John Doe Defendants

           28.   To the extent that there are additional officers and employees of Land

O’Lakes who are/were fiduciaries of the Plan during the Class Period, or other individuals

were hired as investment managers for the Plan during the Class Period, the identities of

whom are currently unknown to Plaintiffs, Plaintiffs reserve the right, once their identities

are ascertained, to seek leave to join them to the instant action. Thus, without limitation,

unknown “John Doe” Defendants 21-30 include, but are not limited to, Land O’Lakes

officers and employees who are/were fiduciaries of the Plan within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the Class Period.

                                  IV.    THE PLAN

           29.   The Plan was established on April 1, 1975 and restated effective January 1,

2013. 2018 Auditor Report at p. 5.

           30.   The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual

accounts for each participant and for benefits based solely upon the amount contributed to

those accounts, and any income, expense, gains and losses, and any forfeitures of accounts

of the participants which may be allocated to such participant’s account. Consequently,

retirement benefits provided by the Plan are based solely on the amounts allocated to each

individual’s account.


549775.1                                       9
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 10 of 59



           Eligibility

           31.    In general, “[e]mployees who are full time are automatically eligible to

participate in the Plan.” Report of Independent Certified Public Accountants for December

31, 2018 and 2017 (“2018 Auditor Report”) at p. 5.

           Contributions and Vesting

           32.    There are several types of contributions that can be added to a participant’s

account: an employee salary deferral contribution, an employer matching contribution, and

an employer profit sharing contribution. 2018 Auditor Report at p. 4. Participants can also

roll over amounts from other qualified benefit or defined contribution plans. Id.

           33.    With regard to employee contributions, a participant may contribute “from

1% to 80% of their eligible compensation each year to the Plan.” Id.

           34.    Land O’Lakes made discretionary decisions to make matching and

discretionary contributions to Plan participants. 2018 SPD at pp. 6, 7.

           35.    Matching contributions are made in two tiers. 2018 Auditor Report at p. 6.

The first tier is for full time employees hired prior to January 1, 2006. Id. These employees

are 100% vested when matching contributions are made. Id.

           36.    The second tier of matching contributions are for employees hired after

January 1, 2006. Id. These employees “receive Employer matching contributions equal to

100% of the first 3% of pre-tax pay contributed, plus 50% of the next 2% of pre-tax pay

contributed. Matching contributions for employees who met eligibility on or after January

1, 2006 are subject to a four-year graded vesting schedule; 25% vesting is earned for each

year of service.” Id.


549775.1                                        10
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 11 of 59



           37.   Like other companies that sponsor 401(k) plans for their employees, Land

O’Lakes enjoys both direct and indirect benefits by providing matching contributions to

Plan participants. Employers are generally permitted to take tax deductions for their

contributions to 401(k) plans at the time when the contributions are made. See generally

https:/www.irs.gov/retirement-plans/plan-sponsor/401k-plan-overview.

           38.   Land O’Lakes also benefits in other ways from the Plan’s matching program.

It is well-known that “[m]any employers match their employees’ contributions to the

401(k) plan in order to help attract and retain talent at their company. By hiring and

retaining employees with a high-caliber of talent, [a company] may save money on training

and attrition costs associated with unhappy or lower-performing workers.”                 See

https://www.paychex.com/articles/employee-benefits/employer-matching-401k-benefits.

           39.   Given the size of the Plan, Land O’Lakes likely enjoyed a significant tax and

cost savings from offering a match.

           The Plan’s Investments

           40.   Several funds were available to Plan participants for investment each year

during the putative Class Period, including several T.Rowe Price target date funds. As

noted above, the Committee determines the appropriateness of the Plan’s investment

offerings and monitors investment performance. For 2018, the Plan offered 28 investment

options, including 22 mutual funds and 1 collective trust valued at over a billion dollars, 2

Wells Fargo Short-Term investments, 2 stable value funds, and 1 separately managed

account composed of several common stocks valued at $40,977,826.




549775.1                                       11
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 12 of 59



           41.   The Plan provides for automatic enrollment. If a participant fails to take

action within thirty days after enrollment material is mailed, the participant’s

“contributions and Company Match will be invested in the T. Rowe Price Retirement fund

with a target date closest to the year” the participant reaches 65. 2018 SPD at p. 2.

           42.   The Plan’s assets under management for all funds as of the end of 2018 was

$1,430,096,300. 2018 Auditor Report at p. 4. From 2014 to 2017 the Plan’s assets under

management ranged from $1.1 billion to $1.5 billion.

           Plan Expenses

           43.   Administrative expense fees are charged to participant accounts on a monthly

basis. 2018 SPD at p. 12. “These expenses include, but aren’t limited to, maintaining the

Plan’s website and call center, producing and mailing quarterly statements, and complying

with government regulations.” Id.

                      V.     CLASS ACTION ALLEGATIONS

           44.   Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and the following proposed class

(“Class”):6

                 All persons, except Defendants and their immediate family
                 members, who were participants in or beneficiaries of the Plan,
                 at any time between May 26, 2014 through the date of
                 judgment (the “Class Period”).




6
  Plaintiffs reserve the right to propose other or additional classes or subclasses in
their motion for class certification or subsequent pleadings in this action.


549775.1                                        12
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 13 of 59



           45.   The members of the Class are so numerous that joinder of all members is

impractical.      The 2018 Form 5500 filed with the Dept. of Labor lists 11,461 Plan

“participants with account balances as of the end of the plan year.” Id. at p. 2.

           46.   Plaintiffs’ claims are typical of the claims of the members of the Class. Like

other Class members, Plaintiffs participated in the Plan and have suffered injuries as a

result of Defendants’ mismanagement of the Plan.               Defendants treated Plaintiffs

consistently with other Class members and managed the Plan as a single entity. Plaintiffs’

claims and the claims of all Class members arise out of the same conduct, policies, and

practices of Defendants as alleged herein, and all members of the Class have been similarly

affected by Defendants’ wrongful conduct.

           47.   There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and

factual questions include, but are not limited to:

                 A.     Whether Defendants are fiduciaries of the Plan;

                 B.     Whether Defendants breached their fiduciary duties of loyalty and

                        prudence by engaging in the conduct described herein;

                 C.     Whether the Board Defendants failed to adequately monitor the

                        Committee and other fiduciaries to ensure the Plan was being

                        managed in compliance with ERISA;

                 D.     The proper form of equitable and injunctive relief; and

                 E.     The proper measure of monetary relief.




549775.1                                       13
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 14 of 59



           48.   Plaintiffs will fairly and adequately represent the Class, and have retained

counsel experienced and competent in the prosecution of ERISA class action litigation.

Plaintiffs have no interests antagonistic to those of other members of the Class. Plaintiffs

are committed to the vigorous prosecution of this action and anticipate no difficulty in the

management of this litigation as a class action.

           49.   This action may be properly certified under Rule 23(b)(1). Class action

status in this action is warranted under Rule 23(b)(1)(A) because prosecution of separate

actions by the members of the Class would create a risk of establishing incompatible

standards of conduct for Defendants. Class action status is also warranted under Rule

23(b)(1)(B) because prosecution of separate actions by the members of the Class would

create a risk of adjudications with respect to individual members of the Class that, as a

practical matter, would be dispositive of the interests of other members not parties to this

action, or that would substantially impair or impede their ability to protect their interests.

           50.   In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive, declaratory, or other appropriate equitable

relief with respect to the Class as a whole.

                   VI.    DEFENDANTS’ FIDUCIARY STATUS
                         AND OVERVIEW OF FIDUCIARY DUTIES

           51.   ERISA requires every plan to provide for one or more named fiduciaries who

will have “authority to control and manage the operation and administration of the plan.”

ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1).



549775.1                                       14
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 15 of 59



           52.   ERISA treats as fiduciaries not only persons explicitly named as fiduciaries

under § 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform

fiduciary functions. Thus, a person is a fiduciary to the extent “(i) he exercises any

discretionary authority or discretionary control respecting management of such plan or

exercises any authority or control respecting management or disposition of its assets, (ii)

he renders investment advice for a fee or other compensation, direct or indirect, with

respect to any moneys or other property of such plan, or has any authority or responsibility

to do so, or (iii) he has any discretionary authority or discretionary responsibility in the

administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C. § 1002(21)(A)(i).

           53.   As described in the “Parties” section above, Defendants were fiduciaries of

the Plan because:

                 (a)   they were so named; and/or

                 (b)   they exercised authority or control respecting management or

                       disposition of the Plan’s assets; and/or

                 (c)   they exercised discretionary authority or discretionary control

                       respecting management of the Plan; and/or

                 (d)   they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.

           54.   As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29

U.S.C. § 1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely

in the interest of the Plan’s participants and beneficiaries and with the care, skill, prudence,

and diligence under the circumstances then prevailing that a prudent person acting in a like


549775.1                                       15
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 16 of 59



capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims. These twin duties are referred to as the duties of loyalty and

prudence and are “the highest known to the law.” Braden, 588 F.3d at 598.

           55.    The duty of loyalty requires fiduciaries to act with an “eye single” to the

interests of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). “Perhaps

the most fundamental duty of a [fiduciary] is that he [or she] must display . . . complete

loyalty to the interests of the beneficiary and must exclude all selfish interest and all

consideration of the interests of third persons.” Id., at 224 (quotation marks and citations

omitted).        Thus, “in deciding whether and to what extent to invest in a particular

investment, a fiduciary must ordinarily consider only factors relating to the interests of plan

participants and beneficiaries . . . . A decision to make an investment may not be influenced

by [other] factors unless the investment, when judged solely on the basis of its economic

value to the plan, would be equal or superior to alternative investments available to the

plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988)

(emphasis added).

           56.    In effect, the duty of loyalty includes a mandate that the fiduciary display

complete loyalty to the beneficiaries and set aside the consideration of third persons.

           57.    ERISA also “imposes a ‘prudent person’ standard by which to measure

fiduciaries’ investment decisions and disposition of assets.” Fifth Third Bancorp v.

Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a duty to

select prudent investments, under ERISA a fiduciary “has a continuing duty to monitor

[plan] investments and remove imprudent ones” that exists “separate and apart from the


549775.1                                       16
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 17 of 59



[fiduciary’s] duty to exercise prudence in selecting investments.” Tibble I, 135 S. Ct. at

1828.

           58.   In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for

breach by co-fiduciary”), further provides that:

                 [I]n addition to any liability which he may have under any
                 other provision of this part, a fiduciary with respect to a plan
                 shall be liable for a breach of fiduciary responsibility of another
                 fiduciary with respect to the same plan in the following
                 circumstances: (A) if he participates knowingly in, or
                 knowingly undertakes to conceal, an act or omission of such
                 other fiduciary, knowing such an act or omission is a breach;
                 (B) if, by his failure to comply with section 404(a)(1), 29
                 U.S.C. §1104(a)(1), in the administration of his specific
                 responsibilities which give rise to his status as a fiduciary, he
                 has enabled such other fiduciary to commit a breach; or (C) if
                 he has knowledge of a breach by such other fiduciary, unless
                 he makes reasonable efforts under the circumstances to remedy
                 the breach.

           59.   During the Class Period, Defendants did not act in the best interests of the

Plan participants. Investment fund options chosen for a plan should not favor the fund

provider over the plan’s participants. Yet here, to the detriment of the Plan and their

participants and beneficiaries, the Plan’s fiduciaries included and retained in the Plan many

mutual fund investments that were more expensive than necessary and otherwise were not

justified on the basis of their economic value to the Plan.

           60.   Based on reasonable inferences from the facts set forth in this Complaint,

during the Class Period Defendants failed to have a proper system of review in place to

ensure that participants in the Plan were being charged appropriate and reasonable fees for

the Plan’s investment options. Additionally, Defendants failed to leverage the size of the



549775.1                                         17
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 18 of 59



Plan to negotiate for (1) lower expense ratios for certain investment options maintained

and/or added to the Plan during the Class Period and (2) lower recordkeeping and

administrative fees.

           61.      As discussed below, Defendants breached fiduciary duties to the Plan and

its participants and beneficiaries and are liable for their breaches and the breaches of their

co-fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                               VII.   SPECIFIC ALLEGATIONS

A.         Improper Management of an Employee Retirement Plan Can Cost the Plan’s
           Participants Millions in Savings

           62.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified

investment options for a defined-contribution plan while also giving substantial

consideration to the cost of those options. “Wasting beneficiaries’ money is imprudent. In

devising and implementing strategies for the investment and management of trust assets,

trustees are obligated to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), §

7.

           63.     “The Restatement … instructs that ‘cost-conscious management is

fundamental to prudence in the investment function,’ and should be applied ‘not only in

making investments but also in monitoring and reviewing investments.’” Tibble v. Edison

Int’l, 843 F.3d 1187, 1197-98 (9th Cir. Dec. 30, 2016) (en banc) (quoting Restatement

(Third) of Trusts § 90, cmt. b) (Tibble II). See also U.S. Dep’t of Labor, A Look at 401(k)

Plan             Fees,      (Aug.      2013),        at    p.      2,      available        at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-



549775.1                                        18
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 19 of 59



center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You

should be aware that your employer also has a specific obligation to consider the fees and

expenses paid by your plan.”). As the Ninth Circuit described, additional fees of only

0.18% or 0.4% can have a large effect on a participant’s investment results over time

because “[b]eneficiaries subject to higher fees … lose not only money spent on higher fees,

but also lost investment opportunity; that is, the money that the portion of their investment

spent on unnecessary fees would have earned over time.” Tibble II, 843 F.3d at 1198 (“It

is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

           64.   Most participants in 401(k) plans expect that their 401(k) accounts will be

their principal source of income after retirement. Although at all times 401(k) accounts are

fully funded, that does not prevent plan participants from losing money on poor investment

choices by plan sponsors and fiduciaries, whether due to poor performance, high fees, or

both.

           65.   In fact, the Department of Labor has explicitly stated that employers are held

to a “high standard of care and diligence” and must both “establish a prudent process for

selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices,” among

other duties. See “A Look at 401(k) Plan Fees,” supra, p. 2.

           66.   The duty to evaluate and monitor fees and investment costs includes fees

paid directly by plan participants to investment providers, usually in the form of an expense

ratio or a percentage of assets under management within a particular investment. See


549775.1                                       19
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 20 of 59



Investment Company Institute (“ICI”), The Economics of Providing 401(k) Plans:

Services, Fees, and Expenses, (July 2016), at p. 4. “Any costs not paid by the employer,

which may include administrative, investment, legal, and compliance costs, effectively are

paid by plan participants.” Id., at 5.

           67.   Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as

investigating alternatives in the marketplace to ensure that well-performing, low cost

investment options are being made available to plan participants.

B.         Defendants Breached Their Fiduciary Duties in Failing to Investigate and
           Select Lower Cost Alternative Funds

           68.   Defendants’ breaches of their fiduciary duties, relating to their overall

decision-making, resulted in the selection (and maintenance) of several funds in the Plan

throughout the Class Period, including those identified below, that wasted the Plan and

participants’ assets because of unnecessary costs.

           69.   The Supreme Court recently reaffirmed the ongoing fiduciary duty to

monitor a plan’s investment options in Tibble I, 135 S. Ct. at 1823. In Tibble I, the Court

held that “an ERISA fiduciary’s duty is derived from the common law of trusts,” and that

“[u]nder trust law, a trustee has a continuing duty to monitor trust investments and remove

imprudent ones.” Id., at 1828. In so holding, the Supreme Court referenced with approval

the UPIA, treatises, and seminal decisions confirming the duty.

           70.   Under trust law, one of the responsibilities of the Plan’s fiduciaries is to

“avoid unwarranted costs” by being aware of the “availability and continuing emergence”



549775.1                                      20
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 21 of 59



of alternative investments that may have “significantly different costs.” Restatement

(Third) of Trusts, ch. 17, intro. note (2007); see also Restatement (Third) of Trusts, § 90

cmt. B (2007) (“Cost-conscious management is fundamental to prudence in the investment

function.”). Adherence to these duties requires regular performance of an “adequate

investigation” of existing investments in a plan to determine whether any of the plan’s

investments are “improvident,” or if there is a “superior alternative investment” to any of

the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret.

Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

           71.   When large plans, particularly those with over a billion dollars in assets like

the Plan here, have options which approach the retail cost of shares for individual investors

or are simply more expensive than the average or median institutional shares for that type

of investment, a careful review of the plan and each option is needed for the fiduciaries to

fulfill their obligations to the plan participants.

           72.   The Plan has retained several actively-managed funds as Plan investment

options despite the fact that these funds charged grossly excessive fees compared with

comparable or superior alternatives, and despite ample evidence available to a reasonable

fiduciary that these funds had become imprudent due to their high costs.

           73.   During the Class Period, the Plan lost millions of dollars by offering

investment options that had similar or identical characteristics to other lower-priced

investment options.

           74.    The majority of funds in the Plan stayed relatively unchanged during the

Class Period. In 2018, a majority of the funds in the Plan, at least 18 out of the Plan’s 26


549775.1                                        21
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 22 of 59



funds (69%), not including the separately managed account and short-term investment

funds, were much more expensive than comparable funds found in similarly-sized plans

(plans having over a billion dollars in assets). The expense ratios for funds in the Plan in

some cases were up to 157% (in the case of the T. Rowe Price Small-Cap Value) and 354%

(in the case of the Wells Fargo Money Market) above the median expense ratios in the

same category:7

    Plan Fund            Expense Ratio8        Category               ICI Median Fee
    T. Rowe Price Mid-   0.75%                 Domestic Equity        0.33%
    Cap Growth
    T. Rowe Price        0.85%                 Domestic Equity        0.33%
    Small-Cap Value
    T. Rowe Price        0.53%                 Target Date            0.47%
    Retirement 2005
    T. Rowe Price        0.53%                 Target Date            0.47%
    Retirement 2010
    T. Rowe Price        0.56%                 Target Date            0.47%
    Retirement 2015
    T. Rowe Price        0.63%                 Target Date            0.47%
    Retirement 2025
    T. Rowe Price        0.66%                 Target Date            0.47%
    Retirement 2030
    T. Rowe Price        0.71%                 Target Date            0.47%
    Retirement 2045
    T. Rowe Price        0.70%                 Target Date            0.47%
    Retirement 2040
    T. Rowe Price        0.68%                 Target Date            0.47%
    Retirement 2035
    T. Rowe Price        0.71%                 Target Date            0.47%
    Retirement 2050

7
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k)
Plans, 2016 at 62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
8
  The listed expense figures are taken from summary prospectuses published in
2020.


549775.1                                    22
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 23 of 59



 T. Rowe Price            0.72%                 Target Date           0.47%
 Retirement 2055
 T. Rowe Price            0.59%                 Target Date           0.47%
 Retirement 2020
 T. Rowe Price            0.72%                 Target Date           0.47%
 Retirement 2060
 PIMCO Total              0.63%                 Domestic Bond         0.36%
 Return Instl
 Dodge & Cox              0.63%                 International Equity 0.50%
 International Stock
 T. Rowe Price            0.38%                 Non-Target Date       0.16%
 Retirement                                     Balanced Fund
 Balanced
 Wells Fargo Gov.         0.50%                 Money Market          0.11%
 MMkt


           75.   The above comparisons understate the excessiveness of fees in the Plan

throughout the Class Period. That is because the ICI Median fee is based on a study

conducted in 2016 when expense ratios would have been higher than today given the

downward trend of expense ratios the last few years. Indeed, the ICI median expense ratio

for target date funds for plans with over 1 billion dollars in assets was 0.56% using 2015

data compared with 0.47% in 2016. Accordingly, the median expense ratios in 2020

utilized by similar plans would be lower than indicated above, demonstrating a greater

disparity between the 2020 expense ratios utilized in the above chart for the Plan’s current

funds and the median expense ratios in the same category.

           76.   Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan’s funds because many prudent alternative funds

were available that offered lower expenses than the median.




549775.1                                      23
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 24 of 59



           Failure to Utilize Lower Fee Share Classes

           77.   Many mutual funds offer multiple classes of shares in a single mutual fund

that are targeted at different investors. Generally, more expensive share classes are targeted

at smaller investors with less bargaining power, while lower cost shares are targeted at

institutional investors with more assets, generally $1 million or more, and therefore greater

bargaining power. There is no difference between share classes other than cost—the funds

hold identical investments and have the same manager.

           78.   Large defined contribution plans such as the Plan have sufficient assets to

qualify for the lowest cost share class available. Even when a plan does not yet meet the

investment minimum to qualify for the cheapest available share class, it is well-known

among institutional investors that mutual fund companies will typically waive those

investment minimums for a large plan adding the fund in question to the plan as a

designated investment alternative. Simply put, a fiduciary to a large defined contribution

plan such as the Plan can use its asset size and negotiating power to invest in the cheapest

share class available. For this reason, prudent retirement plan fiduciaries will search for

and select the lowest-priced share class available.

           79.   Indeed, recently a court observed that “[b]ecause the institutional share

classes are otherwise identical to the Investor share classes, but with lower fees, a prudent

fiduciary would know immediately that a switch is necessary. Thus, the ‘manner that is

reasonable and appropriate to the particular investment action, and strategies involved…in

this case would mandate a prudent fiduciary – who indisputably has knowledge of

institutional share classes and that such share classes provide identical investments at lower


549775.1                                      24
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 25 of 59



costs – to switch share classes immediately.” Tibble, et al. v. Edison Int. et al., No. 07-

5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017) (Tibble III).

           80.   In several instances during the Class Period, including funds in the Plan in

2018 as demonstrated below, Defendants failed to prudently monitor the Plan to determine

whether the Plan was invested in the lowest-cost share class available for the Plan’s mutual

funds. The chart below uses 2020 expense ratios to demonstrate how much more expensive

(difference between the lower expense ratio of the “I-Class” shares and that of share class

of the fund in the Plan as a percentage of the lower expense ratio) the funds were than their

identical counterparts:

                           2020                            2020
                                                                     Investment % Fee
    Fund in Plan           Exp.      Lower Cost Share      Exp.
                                                                        Style   Excess
                           Ratio                           Ratio

      TRRHX                               TRPHX
   T. Rowe Price                      T. Rowe Price                                 26%
                          0.63%                            0.50 %    Target Date
  Retirement 2025                    Retirement I 2025
        Fund                           Fund I Class
      TRRCX                               TRPCX
   T. Rowe Price                      T. Rowe Price                                 25%
                          0.66%                            0.53%     Target Date
  Retirement 2030                    Retirement I 2030
        Fund                           Fund I Class
      TRRDX                               TRPDX
   T. Rowe Price          0.70 %      T. Rowe Price        0.58 %                   21%
                                                                     Target Date
  Retirement 2040                    Retirement I 2040
        Fund                           Fund I Class
      TRRKX                               TRPKX
   T. Rowe Price          0.71 %      T. Rowe Price        0.59 %                   20%
                                                                     Target Date
  Retirement 2045                    Retirement I 2045
        Fund                           Fund I Class
      TRRJX                               TRPJX
   T. Rowe Price          0.68 %      T. Rowe Price        0.56 %   Target          21%
  Retirement 2035                    Retirement I 2035              Date
        Fund                           Fund I Class


549775.1                                      25
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 26 of 59



                          2020                        2020
                                                               Investment % Fee
    Fund in Plan          Exp.    Lower Cost Share    Exp.
                                                                  Style   Excess
                          Ratio                       Ratio
      TRRMX                            TRPMX
   T. Rowe Price                   T. Rowe Price
                         0.71 %                       0.59 %                 20%
  Retirement 2050                 Retirement I 2050            Target Date
        Fund                        Fund I Class

      TRRMX                            TRRNX
   T. Rowe Price                   T. Rowe Price               Target Date
                         0.72%                        0.58%                  24%
  Retirement 2055                 Retirement 2055
        Fund                        Fund I Class
      TRRBX                            TRBRX
   T. Rowe Price                   T. Rowe Price                             28%
                         0.59%                        0.46 %   Target Date
  Retirement 2020                 Retirement I 2020
        Fund                        Fund I Class
      TRRBX                            TRPLX
   T. Rowe Price                   T. Rowe Price               Target Date
                         0.72%                        0.59%                  22%
  Retirement 2060                 Retirement 2060
        Fund                            Fund I
      TRRGX
                                   T. Rowe Price
   T. Rowe Price                                               Target Date
                         0.56%    Retirement I 2015   0.43%                  30%
  Retirement 2015
                                    Fund I Class
        Fund
      TRRFX
                                   T. Rowe Price
   T. Rowe Price                                               Target Date
                         0.53%    Retirement I 2005   0.41%                  29%
  Retirement 2005
                                    Fund I Class
        Fund
      TRRAX                            TRPAX
   T. Rowe Price                   T. Rowe Price               Target Date
                         0.53%                        0.40%                  33%
  Retirement 2010                 Retirement I 2010
        Fund                        Fund I Class
      RPMGX                            RPTIX                    Domestic
   T. Rowe Price         0.75%     T. Rowe Price      0.62%      Equity      21%
  Mid-Cap Growth                  Mid-Cap Growth I
      PRSVX                            PRVIX                    Domestic
   T. Rowe Price         0.85%     T. Rowe Price      0.73%      Equity      16%
  Small-Cap Value                 Small-Cap Value I




549775.1                                  26
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 27 of 59



                          2020                            2020
                                                                    Investment % Fee
    Fund in Plan          Exp.      Lower Cost Share      Exp.
                                                                       Style   Excess
                          Ratio                           Ratio
                                                                    Non-Target
        TRRIX                             TRPTX
    T. Rowe Price                      T. Rowe Price                   Date
                          0.52%                           0.38%      Balanced      37%
     Retirement                         Retirement
       Balanced                         Balanced I                    Fund



           81.   The above is for illustrative purposes only.     During the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and

therefore also should have immediately identified the prudence of transferring the Plan’s

funds into these alternative investments.

           82.   As noted above, qualifying for lower share classes usually requires only a

minimum of a million dollars for individual funds. Indeed, here purchase and sale of the I

share class requires a $1 million minimum initial investment and there is no minimum for

additional purchases, although the initial investment minimum generally is waived for

financial intermediaries and retirement plans. See, e.g., Davis et al. v. Washington Univ.

et al., No. 18-3345, slip op. at 5 (8th Cir. May 22, 2020) (“minimum investment

requirements are ‘routinely waived’ for individual investors in large retirement-savings

plans”); Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329 (3d Cir. 2019) (citing Tibble

II, 729 F.3d at 1137 n.24) (confirming that investment minimums are typically waived for

large plans).




549775.1                                      27
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 28 of 59



           83.   The following is a sampling of the assets under management as of the end of

2018:

                    Fund              Category                      AUM
 RPMGX T. Rowe Price Mid-
                                      Domestic
      Cap Growth                                                $ 101,018,122
                                       Equity
     TRRHX T. Rowe Price
      Retirement 2025 Fund           Target Date                 $ 56,283,417

     TRRCX T. Rowe Price
     Retirement 2030 Fund            Target Date                 $ 60,700,999

     TRRDX T. Rowe Price
      Retirement 2040 Fund           Target Date                 $ 50,039,327

     TRRKX T. Rowe Price
      Retirement 2045 Fund           Target Date                 $ 40,921,194

      TRRJX T. Rowe Price
      Retirement 2035 Fund           Target Date                 $ 56,897,293

     TRRMX T. Rowe Price
      Retirement 2050 Fund           Target Date                 $ 36,473,529

     TRRMX T. Rowe Price
      Retirement 2055 Fund           Target Date                 $ 21,697,994

     TRRBX T. Rowe Price
     Retirement 2020 Fund            Target Date                 $ 39,755,515

 PTTRX PIMCO Total Return             Domestic
          Instl                                                  $ 44,665,923
                                       Bond

           84.   All of the lower share class alternatives were available during the Class

Period. A prudent fiduciary conducting an impartial review of the Plan’s investments

would have identified the cheaper share classes available and transferred the Plan’s




549775.1                                      28
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 29 of 59



investments, including the above-referenced funds, into the lower share classes at the

earliest opportunity.

           85.    There is no good-faith explanation for utilizing high-cost share classes when

lower-cost share classes are available for the exact same investment. The Plan did not

receive any additional services or benefits based on its use of more expensive share classes;

the only consequence was higher costs for Plan participants. Defendants failed in their

fiduciary duties either because they did not negotiate aggressively enough with their

service providers to obtain better pricing or they were asleep at the wheel and were not

paying attention. Either reason is inexcusable.

           86.    Moreover, it is not prudent to select higher cost versions of the same fund

even if a fiduciary believes fees charged to plan participants by the “retail” class investment

were the same as the fees charged by the “institutional” class investment, net of the revenue

sharing paid by the funds to defray the Plan’s recordkeeping costs. Tibble III, 2017 WL

3523737, at * 8.          Fiduciaries should not “choose otherwise imprudent investments

specifically to take advantage of revenue sharing.” Id., at * 11. This basic tenet of good

fiduciary practice resonates loudly in this case especially where the recordkeeping and

administrative costs were unreasonably high as discussed below. A fiduciary’s task is to

negotiate        and/or    obtain   reasonable        fees   for   investment   options    and

recordkeeping/administration fees independent of each other if necessary.

           87.    By failing to investigate the use of lower cost share classes, Defendants

caused the Plan to pay millions of dollars per year in unnecessary fees.




549775.1                                         29
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 30 of 59



           Failure to Investigate Availability of Lower Cost Collective Trusts

           88.   Throughout the Class Period, the investment options available to participants

were almost exclusively mutual funds, which are pooled investment products.

           89.   As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at

1828. Accordingly, the Supreme Court has stated that where ERISA is silent, courts should

seek guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One

such area is the selection of appropriate funds for a plan. Trust law states it depends on

“the type of trustee and the nature of the breach involved, the availability of relevant data,

and other facts and circumstances of the case.” Restatement (Third) of Trusts, § 100 cmt.

b(1). To determine whether a fiduciary has selected appropriate funds for the trust,

appropriate comparators may include “return rates of one or more suitable common trust

funds, or suitable index mutual funds or market indexes (with such adjustments as may be

appropriate).” Id. (emphasis added).

           90.   Plan fiduciaries such as Defendants here must be continually mindful of

investment options to ensure they do not unduly risk plan participants’ savings and do not

charge unreasonable fees. Some of the best investment vehicles for these goals are

collective trusts, which pool plan participants’ investments further and provide lower fee

alternatives to even institutional and 401(k) plan specific shares of mutual funds.

Defendants knew this, or at least should have known this, because at least one of the Plan’s

funds was a collective trust during the Class Period.

           91.   Collective trusts are administered by banks or trust companies, which

assemble a mix of assets such as stocks, bonds and cash. Regulated by the Office of the


549775.1                                       30
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 31 of 59



Comptroller of the Currency rather than the Securities and Exchange Commission,

collective trusts have simple disclosure requirements, and cannot advertise or issue formal

prospectuses. As a result, their costs are much lower, with lower or no administrative costs,

and lower or no marketing or advertising costs. See Powell, Robert, “Not Your Normal

Nest         Egg,”   The    Wall    Street    Journal,    March     2013,    available     at

http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

           92.   Due to their potential to reduce overall plan costs, collective trusts are

becoming increasingly popular; Use of CITs in DC Plans Booming (discussing data

showing that among both mid-size and large defined contribution plans, significantly more

assets are held in collective trusts than in mutual funds).9




9
  The criticisms that have been launched against collective trust vehicles in the past
no longer apply. Collective trusts use a unitized structure and the units are valued
daily; as a result, participants invested in collective trusts are able to track the daily
performance of their investments online. Use of CITs in DC Plans Booming; Paula
Aven Gladych, CITs Gaining Ground in 401(k) Plans, EMPLOYEE BENEFIT NEWS
(Apr. 14, 2016), available at http://www.benefitnews.com/news/cits-gaining-
ground-in-401-k-plans (hereinafter CITs Gaining Ground). Many if not most mutual
fund strategies are available in collective trust format, and the investments in the
collective trusts are identical to those held by the mutual funds. Use of CITs in DC
Plans Booming; CITs Gaining Ground. And because collective trusts contract
directly with the plan, and provide regular reports regarding costs and investment
holdings, the plan has the same level of protection that the Investment Company Act
provides to individual investors, thus eliminating the need for the protections of the
Investment Company Act. Further, collective trusts are still subject to state and
federal banking regulations that provide comparable protections. American Bankers
Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available at
https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds.


549775.1                                      31
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 32 of 59



           93.   Yet another indication of Defendants’ lack of a prudent investment

evaluation process was their failure to identify available collective trusts. A prudent

fiduciary conducting an impartial review of the Plan’s investments would have identified

all funds that could be converted to collective trusts at the earliest opportunity. Here, the

following T. Rowe Price funds in the Plan in 2018 were available as collective trusts in

2018 and most of the Class Period:

                          2020                             2020
                                     Collective Trust                 Investment      % Fee
    Fund in Plan          Exp.                             Exp.
                                         Version                         Style        Excess
                          Ratio                            Ratio
   T. Rowe Price
                                      T.Rowe Price
  Retirement 2005        0.53%                              .46%      Target Date       15%
                                     Retirement Tr-A
        Fund
   T. Rowe Price
                                      T.Rowe Price
  Retirement 2010        0.53%                              .46%      Target Date       15%
                                     Retirement Tr-A
        Fund
   T. Rowe Price
                                      T.Rowe Price
  Retirement 2015        0.56%                              .46%      Target Date       22%
                                     Retirement Tr-A
        Fund
   T. Rowe Price
                                      T.Rowe Price
  Retirement 2025        0.63%                              .46%      Target Date       37%
                                     Retirement Tr-A
        Fund
   T. Rowe Price
                                      T.Rowe Price
  Retirement 2030        0.66%                              .46%      Target Date       44%
                                     Retirement Tr-A
        Fund
   T. Rowe Price
  Retirement 2040        0.70 %       T.Rowe Price                                      52%
                                                            .46%      Target Date
        Fund                         Retirement Tr-A




549775.1                                     32
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 33 of 59



                           2020                             2020
                                      Collective Trust                 Investment     % Fee
    Fund in Plan           Exp.                             Exp.
                                          Version                         Style       Excess
                           Ratio                            Ratio
   T. Rowe Price
                          0.71 %       T.Rowe Price                                     54%
  Retirement 2045                                            .46%      Target Date
                                      Retirement Tr-A
        Fund
   T. Rowe Price
                          0.68 %       T.Rowe Price                                     48%
  Retirement 2035                                            .46%      Target Date
                                      Retirement Tr-A
        Fund
   T. Rowe Price
                          0.71 %       T.Rowe Price                                     54%
  Retirement 2050                                            .46%      Target Date
                                      Retirement Tr-A
        Fund
   T. Rowe Price
                          0.59 %       T.Rowe Price                                     28%
  Retirement 2020                                            .46%      Target Date
                                      Retirement Tr-A
        Fund
   T. Rowe Price
                                       T.Rowe Price
  Retirement 2060         0.72%                              .46%      Target Date      57%
                                      Retirement Tr-A
        Fund



           94.   In 2017, the minimum amount for investing in T. Rowe Price target date

collective trusts was $20 million. In 2018, the top 8 target date funds in the Plan had an

average amount of $45.3 million in assets under management easily meeting the threshold

requirement for collective trusts. Although, as alleged above, these minimums could have

been waived if the Plan’s fiduciaries requested it. Yet, despite the availability of lower-

cost T.Rowe Price collective trusts, Defendants did not transfer Plan holdings to these

collective trusts, thus breaching their fiduciary duties.

           95.   Because of the Plan’s size and assets under management for the Plan’s funds,

the Plan could have reaped considerable cost savings by using collective trusts. Again,



549775.1                                      33
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 34 of 59



failure to identify these available collective trusts was either due to Defendants’ failure to

negotiate with their service providers to obtain better pricing or they were asleep at the

wheel and were not paying attention.

           96.   In summary, the Plan incurred excess fees due to Defendants’ failure to

adequately investigate the availability of certain collective trusts in the same investment

style of mutual funds in the Plan, thus causing the Plan to pay millions of dollars per year

in unnecessary fees.

           Failure to Utilize Lower Cost Passively-Managed and Actively-Managed Funds

           97.   As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at

1828. Accordingly, appropriate investments for a fiduciary to consider are “suitable index

mutual funds or market indexes (with such adjustments as may be appropriate).”

Restatement (Third) of Trusts, § 100 cmt. b(1).

           98.   While higher-cost mutual funds may outperform a less-expensive option,

such as a passively-managed index fund, over the short term, they rarely do so over a longer

term. See Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The

Washington         Post,    available    at     https://www.washingtonpost.com/news/get-

there/wp/2015/03/17/do-any-mutual-funds-ever-beat-the-market-hardly/ (citing a study by

S&P Dow Jones Indices which looked at 2,862 actively-managed mutual funds, focused

on the top quartile in performance and found most did not replicate performance from year

to year); see also Index funds trounce actively managed funds: Study, available at

http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-managed-funds-

study.html (“long-term data suggests that actively-managed funds “lagged their passive


549775.1                                      34
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 35 of 59



counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

           99.    Indeed, on average funds with high fees perform worse than less expensive

funds, even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is

Better: Fee Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. &

Org. 871, 873 (2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch,

Rethinking the Regulation of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75

(2010) (summarizing numerous studies showing that “the most consistent predictor of a

fund’s return to investors is the fund’s expense ratio”).

           100.   During the Class Period Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This failure is a further indication

that Defendants lacked a prudent investment monitoring process.

           101.   The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed and actively-

managed alternative funds in the same investment style. The chart below analyzes funds

in the Plan in 2018 using 2020 expense ratios as a methodology to demonstrate the greater

relative expense of the Plan’s funds compared to their alternative fund counterparts.




549775.1                                        35
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 36 of 59



                        Net       Passive/Active       Net
                                                                              % Fee
     Fund in Plan     Expense      Lower Cost        Expense     Type
                                                                              Excess
                       Ratio       Alternative10      Ratio
                                  FQIFX Fidelity
    TRRHX
                                Freedom Index 2025   0.12 %                   425%
 T. Rowe Price
                      0.63 %         Investor                  Target Date
 Retirement
 2025                            RFDTX American
                                  Funds 2025 Trgt    0.33 %                    91%
                                   Date Retire R6
                                  FXIFX Fidelity
     TRRCX
                                Freedom Index 2030   0.12 %                   450%
  T. Rowe Price
                      0.66 %          Investor                 Target Date
   Retirement
                                 RFETX American
      2030
                                  Funds 2030 Trgt    0.35 %                    86%
                                   Date Retire R6
                                  FIOFX Fidelity
     TRRKX
                                Freedom Index 2045   0.12 %                   492%
  T. Rowe Price
                      0.71 %          Investor                 Target Date
   Retirement
                                 RFHTX American
      2045
                                  Funds 2045 Trgt    0.38 %                    87%
                                   Date Retire R6
                                  FBIFX Fidelity
     TRRDX
                                Freedom Index 2040   0.12 %                   483%
  T. Rowe Price
                      0.70 %          Investor                 Target Date
   Retirement
                                 RFGTX American
      2040
                                  Funds 2040 Trgt    0.38 %                    84%
                                   Date Retire R6
                                  FIHFX Fidelity
     TRRJX
                                Freedom Index 2035   0.12 %                   467%
  T. Rowe Price
                      0.68 %          Investor                 Target Date
   Retirement
                                 RFFTX American
      2035
                                  Funds 2035 Trgt    0.37 %                    84%
                                   Date Retire R6



10
   Where appropriate, each cell in this column references both a passively-managed
fund (identified first) and an actively-managed fund (identified second). Where only
one fund is listed, index funds are identified by the word “index” following the fund
name. Actively managed funds don’t have this designation. The listed expense
figures are taken from summary prospectuses published in March 2020.


549775.1                                   36
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 37 of 59



                        Net        Passive/Active      Net
                                                                             % Fee
  Fund in Plan        Expense       Lower Cost       Expense     Type
                                                                             Excess
                       Ratio        Alternative10     Ratio
                                   FIPFX Fidelity
     TRRMX
                                Freedom Index 2050   0.12 %                  492%
  T. Rowe Price
                      0.71 %          Investor                 Target Date
   Retirement
                                 RFITX American
      2050
                                  Funds 2050 Trgt    0.39 %                    82%
                                   Date Retire R6
                                 FDEWX Fidelity
     TRRNX                      Freedom Index 2055   0.12 %                  500%
  T. Rowe Price                       Investor
                      0.72 %                                   Target Date
   Retirement
                                RFKTX American
      2055
                                 Funds 2055 Trgt     0.40 %                    80%
                                  Date Retire R6
                                   FPIFX Fidelity
     TRRBX
                                Freedom Index 2020   0.12 %                  392%
  T. Rowe Price
                      0.59 %          Investor                 Target Date
   Retirement
      2020                       RRCTX American
                                  Funds 2020 Trgt    0.31 %                    90%
                                   Date Retire R6
                                  FDKLX Fidelity
     TRRLX
                                Freedom Index 2060   0.12 %                  500%
  T. Rowe Price
                      0.72 %          Investor                 Target Date
   Retirement
                                 RFUTX American
      2060
                                  Funds 2060 Trgt    0.41 %                    76%
                                   Date Retire R6
                                   FLIFX Fidelity
     TRRGX
                                Freedom Index 2015   0.12 %                  367%
  T. Rowe Price
                      0.56 %          Investor                 Target Date
   Retirement
                                 RFJTX American
      2015
                                  Funds 2015 Trgt    0.31 %                    81%
                                   Date Retire R6
                                   FJIFX Fidelity
     TRRFX
                                Freedom Index 2005   0.12 %                  342%
  T. Rowe Price
                      0.53 %          Investor                 Target Date
   Retirement
                                 RFTTX American
      2005
                                  Funds 2010 Trgt    0.31 %                    71%
                                   Date Retire R6




549775.1                                   37
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 38 of 59



                         Net         Passive/Active         Net
                                                                                       % Fee
  Fund in Plan         Expense        Lower Cost          Expense        Type
                                                                                       Excess
                        Ratio         Alternative10        Ratio
                                    FKIFX Fidelity
     TRRAX
                                  Freedom Index 2010       0.12 %                      342%
  T. Rowe Price
                        0.53 %          Investor                      Target Date
   Retirement
                                   RFTTX American
      2010
                                    Funds 2010 Trgt        0.31 %                       71%
                                     Date Retire R6
   RPMGX $
                                    DBMYX BNY
  T. Rowe Price                                                        Domestic
                        0.75%      Mellon Sm/Mid Cp        0.65%                        15%
     Mid-Cap                                                            Equity
                                         Gr Y
     Growth
                                        FXNAX
                                    Fidelity US Bond       0.03%                       2400%
    PTTRX
                                          Index                        Domestic
  PIMCO Total           0.71%
                                                                        Bond
   Return Instl                    JIBFX Johnson Inst.
                                                           0.25%                       184%
                                       Core Bond
                                         FSPSX
                                         Fidelity          0.04%                       1475%
    DODFX
                                   International Index
  Dodge & Cox                                                        International
                        0.63%            VWILX
  International                                                         Equity
                                        Vanguard
      Stock                                                0.32%                        97%
                                      International
                                      Growth Adm
                                    VBAIX Vanguard
                                                           0.06%                       533%
     TRPTX                          Balanced Index I                  Non-Target
  T. Rowe Price                                                          Date
                        0.38%          RLBGX
   Retirement                                                          Balanced
                                    American Funds
   Balanced I                                              0.28%        Fund            35%
                                   American Balanced
                                          R6
    NWGXX
                                   VMFXX Vanguard                       Money
   Wells Fargo          0.50%                              0.11%                       354%
                                   Federal MMkt Inv                     Market
   Gov. MMkt


           102.   The above alternative funds had better performances than the Plan’s funds in

their 3 and 5 year average returns as of 2020.




549775.1                                       38
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 39 of 59



           103.    Moreover, these alternative investments had no material difference in

risk/return profiles with the Plan’s funds and there was a high correlation of the alternative

funds’ holdings with the Plan’s funds holdings such that any difference was immaterial.

These alternative funds (both active and passive) also had better performances than the

Plan’s funds at the 3 and 5 year marks when compared to the same benchmark as indicated

below:

            Plan Fund                 Alternative Fund(s)         Benchmark

                   T. Rowe Price      FJIFX Fidelity Freedom      Vanguard Target
                  Retirement 2005       Index 2005 Investor       Retirement 2005 Inv
                                      RFTTX American Funds
                                       2010 Trgt Date Retire
                                                R6
                   T. Rowe Price      FKIFX Fidelity Freedom      Vanguard Target
                  Retirement 2010       Index 2010 Investor       Retirement 2010 Inv
                                      RFTTX American Funds
                                       2010 Trgt Date Retire
                                                R6
                   T. Rowe Price                              Vanguard Target
                  Retirement 2015      FLIFX Fidelity Freedom Retirement 2015 Inv
                                         Index 2015 Investor
                   T. Rowe Price      FPIFX Fidelity Freedom      Vanguard Target
                  Retirement 2020       Index 2020 Investor       Retirement 2020 Inv
                                         RRCTX American
                                       Funds 2020 Trgt Date
                                             Retire R6
                   T. Rowe Price      FQIFX Fidelity Freedom      Vanguard Target
                  Retirement 2025       Index 2025 Investor       Retirement 2025 Inv
                                      RFDTX American Funds
                                       2025 Trgt Date Retire
                                                R6
                   T. Rowe Price      FXIFX Fidelity Freedom      Vanguard Target
                  Retirement 2030       Index 2030 Investor       Retirement 2030 Inv
                                      RFETX American Funds
                                       2030 Trgt Date Retire
                                                R6


549775.1                                      39
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 40 of 59



                 T. Rowe Price       FIHFX Fidelity Freedom     Vanguard Target
                Retirement 2035        Index 2035 Investor      Retirement 2035 Inv
                                     RFFTX American Funds
                                      2035 Trgt Date Retire
                                                 R6
                 T. Rowe Price       FBIFX Fidelity Freedom     Vanguard Target
                Retirement 2040        Index 2040 Investor      Retirement 2040 Inv
                                     RFGTX American Funds
                                      2040 Trgt Date Retire
                                                 R6
                 T. Rowe Price       FIOFX Fidelity Freedom     Vanguard Target
                Retirement 2045        Index 2045 Investor      Retirement 2045 Inv
                                     RFHTX American Funds
                                      2045 Trgt Date Retire
                                                 R6
                 T. Rowe Price       FIPFX Fidelity Freedom     Vanguard Target
                Retirement 2050        Index 2050 Investor      Retirement 2050 Inv
                                     RFITX American Funds
                                      2050 Trgt Date Retire
                                                 R6
                 T. Rowe Price           FDEWX Fidelity         Vanguard Target
                Retirement 2055        Freedom Index 2055       Retirement 2055 Inv
                                              Investor
                                     RFKTX American Funds
                                      2055 Trgt Date Retire
                                                 R6
                 T. Rowe Price           FDKLX Fidelity         Vanguard Target
                Retirement 2060        Freedom Index 2060       Retirement 2060 Inv
                                              Investor
                                     RFUTX American Funds
                                      2060 Trgt Date Retire
                                                 R6
             T. Rowe Price Mid-Cap    DBMYX BNY Mellon          iShares Russell Mid-Cap
                    Growth               Sm/Mid Cp Gr Y         Growth ETF
              PIMCO Total Return              FXNAX             iShares Core U.S.
                     Instl           Fidelity US Bond Index     Aggregate Bond ETF
                                       JIBFX Johnson Inst.
                                            Core Bond
                  Dodge & Cox                  FSPSX            iShares MSCI EAFE
               International Stock     Fidelity International   ETF
                                                Index
                                              VWILX



549775.1                                    40
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 41 of 59



                                         Vanguard International
                                             Growth Adm
                  T. Rowe Price            VBAIX Vanguard           40% SPY, 60% AGG
              Retirement Balanced I        Balanced Index I         Composite
                                               RLBGX
                                            American Funds
                                         American Balanced R6


           104.   A prudent investigation would have revealed the existence of these lower-

cost and better performing alternatives to the Plan’s funds.

           105.   The above is for illustrative purposes only as the significant fee disparities

detailed above existed for all years of the Class Period. The Plan expense ratios were

multiples of what they should have been given the bargaining power available to the Plan

fiduciaries.

           106.   Additionally, with regard to this case in particular, the Plan’s fiduciaries

cannot justify selecting actively-managed funds over passively-managed ones. As noted

supra, while higher-cost mutual funds may outperform a less-expensive option such as a

passively-managed index fund in the short term, they rarely do so over a longer term. In

this case, there is objective evidence that selection of actively-managed funds over

passively-managed ones with materially similar characteristics was unjustified.

Comparing the five-year returns of some of the Plan’s top (by asset amount) actively-

managed funds with those of comparable index (passively managed) funds with lower fees

demonstrates that, accounting for risk and fees paid, the actively-managed funds lagged

behind in performance. The chart below indicates the efficiency, or lack thereof, of the




549775.1                                        41
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 42 of 59



active funds (i.e., the return needed by the actively-managed fund, taking risk factors into

account, to match the returns of the passively-managed fund):

                                Expense Return          INDEX Report/Return
     Fund Name/Comparator
                                Ratio11 (5 Year)        Deficiency
     T. Rowe Price Retirement
                                0.65        4.41        Fails Efficiency
     2030
                                                        Requires 1.32% more return to
     Fidelity Freedom Index
                                0.12        4.92        pass
     2030 Investor

     T. Rowe Price Retirement
                                0.68        4.46        Fails Efficiency
     2035
                                                        Requires 1.34% more return to
     Fidelity Freedom Index
                                0.12        4.89        pass
     2035 Investor

     T. Rowe Price Retirement
                                0.62        4.29        Fails Efficiency
     2025
                                                        Requires 1.18% more return to
     Fidelity Freedom Index
                                0.12        4.58        pass
     2025 Investor

     T. Rowe Price Retirement
                                0.58        4.14        Fails Efficiency
     2020
                                                        Requires 1.14% more return to
     Fidelity Freedom Index
                                0.12        4.51        pass
     2020 Investor

     T. Rowe Price Retirement
                                0.71        4.47        Fails Efficiency
     2045
                                                        Requires 0.92% more return to
     Fidelity Freedom Index
                                0.12        4.66        pass
     2045 Investor

     T. Rowe Price Retirement
                                0.71        4.48        Fails Efficiency
     2050
                                                        Requires 0.92% more return to
     Fidelity Freedom Index
                                0.12        4.67        pass
     2050 Investor

     T. Rowe Price Retirement
                                0.71        4.43
     2055



11
     Expense ratios are as of May 2020.


549775.1                                    42
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 43 of 59



                                  Expense Return         INDEX Report/Return
     Fund Name/Comparator
                                  Ratio11 (5 Year)       Deficiency
                                                         Fails Efficiency
     Fidelity Freedom Index
                                  0.12       4.65        Requires 0.97% more return to
     2055 Investor
                                                         pass

     T. Rowe Price Retirement
                                  0.55       3.88        Fails Efficiency
     2015
                                                         Requires 1.22% more return to
     Fidelity Freedom Index
                                  0.12       4.42        pass
     2015 Investor


           107.   The comparator funds above belong to the same peer group12 as the Plan

funds. Comparing funds in the same peer group is an industry-standard that allows

comparisons to be “apples to apples.” Here, the following data points were used to

calculate the Plan fund’s efficiency: r-squared, standard deviation, and 5-year return. The

same data points were used on both the active and passive funds to calculate the

incremental cost and incremental return and then to determine if the active fund is efficient,

less than efficient, or fails efficiency. Ten of the biggest actively managed funds in terms

of asset size (including the eight mentioned above) fail efficiency:         T. Rowe Price

Retirement 2025; T. Rowe Price Retirement 2030; T. Rowe Price Retirement 2045; T.

Rowe Price Retirement 2040; T. Rowe Price Retirement 2035; T. Rowe Price Retirement

2050; T. Rowe Price Retirement 2055; T. Rowe Price Retirement 2020; and T. Rowe Price

Retirement 2015; and PIMCO Total Return Instl.




12
   “Peer group” refers to a group of funds that share similar traits, such as industry
sector or size, that lends itself to relative value analysis. Relative valuation among
peers in a group has proven to be efficient and effective, and the use of peer groups
is one of the most widely used and accepted methods of equity analysis used by

549775.1                                     43
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 44 of 59



           108.   The Plan’s actively-managed funds charged unjustified fees for additional

reasons. First, taking the ten funds listed above for example, analysis reveals that all but

the PIMCO Total Return Instl. Fund are what are called closet index funds because they

charge as if they are actively managed but vary little from the index benchmark. In other

words, the investments closely follow the underlying benchmark (what a lower cost index

fund does), but they charge actively-managed fund prices. Second, the funds assume a

higher risk than the comparison passive funds. Third, the average cost of the ten funds is

0.50% more than the average of the passively-managed comparison funds. In sum, these

top ten actively-managed funds all have a higher expense, greater risk, and lower returns

than their passively-managed comparison funds, and, as a result, these ten funds do not

adequately compensate the Plan participants.

           109.   Defendants’ failure to investigate lower cost alternative investments (both

actively- and passively-managed funds) during the Class Period cost the Plan and its

participants millions of dollars.

C.         Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

           110.   The Plan’s recordkeeper since at least 2014 has been Alight. The term

“recordkeeping” is a catchall term for the suite of administrative services typically

provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple

provision of account statements to participants, it is quite common for the recordkeeper to

provide a range of services to a defined contribution plan as part of its package of services.


professional analysts. See https://www.investopedia.com/terms/p/peer-group.asp
(last visited May 22, 2020).

549775.1                                       44
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 45 of 59



These services can include claims processing, trustee services, participant education,

managed account services, participant loan processing, QDRO13 processing, preparation of

disclosures, self-directed brokerage accounts, investment consulting, and general

consulting services.

           111.   Nearly all recordkeepers in the marketplace offer this range of services, and

defined contribution plans have the ability to customize the package of services they

receive and have the services priced accordingly. Many of these services can be provided

by recordkeepers at very little cost. In fact, several of these services, such as managed

account services, self-directed brokerage, QDRO processing, and loan processing are often

a profit center for recordkeepers. In this case for example, “Land O’Lakes partners with

Financial Engines,” which purportedly “provides independent, objective advice from

unbiased experts, quarterly retirement updates, online account monitoring to help

participants stay on track and a personalized plan.” 2018 SPD at p. 11. A portion of the

fees the Plan participants pay to utilize the Financial Engines service ends up in the coffers

of Alight.

           112.   According to the 2018 Form 5500, Financial Engines collected more than

$1.5 million in “Advice fees” and “Professional management fees” from Plan participants,

55% of which it then paid to Alight. Overall, between 2014 and 2018 Financial Engines

received at least $5.1 million in compensation from Plan participants, of which more than

half was remitted to the Plan’s recordkeepers, Hewitt Associates and Alight.



13
     Qualified Domestic Relations Order.


549775.1                                        45
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 46 of 59



           113.   It is also noteworthy that during the Class Period, Financial Engines, as noted

above, paid additional millions of dollars to Hewitt Associates and Alight from money

received            from          Plan         participants.        However,          according

to https://www.edelmanfinancialengines.com/services, Financial Engines provides no

services relative to plan administration or recordkeeping. Thus, there are no apparent

services provided by Financial Engines that would justify paying so much of their

compensation to the recordkeeper.

           114.   The market for recordkeeping is highly competitive, with many vendors

equally capable of providing a high-level service. As a result of such competition, vendors

vigorously compete for business by offering the best price.

           115.   The cost of providing recordkeeping services depends on the number of

participants in a plan. Plans with large numbers of participants can take advantage of

economies of scale by negotiating a lower per-participant recordkeeping fee. Because

recordkeeping expenses are driven by the number of participants in a plan, the vast majority

of plans are charged on a per-participant basis.

           116.   Recordkeeping expenses can either be paid directly from plan assets, or

indirectly by the plan’s investments in a practice known as revenue sharing (or a

combination of both or by a plan sponsor). Revenue sharing payments are payments made

by investments within the plan, typically mutual funds, to the plan’s recordkeeper or to the

plan directly, to compensate for recordkeeping and trustee services that the mutual fund

company otherwise would have to provide.




549775.1                                         46
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 47 of 59



           117.   Although utilizing a revenue sharing approach is not per se imprudent,

unchecked, it is devastating for Plan participants. “At worst, revenue sharing is a way to

hide fees. Nobody sees the money change hands, and very few understand what the total

investment expense pays for. It’s a way to milk large sums of money out of large plans by

charging a percentage-based fee that never goes down (when plans are ignored or taken

advantage of). In some cases, employers and employees believe the plan is ‘free’ when it

is in fact expensive.” Justin Pritchard, “Revenue Sharing and Invisible Fees” available at

http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited March 19,

2020).

           118.   Prudent fiduciaries implement three related processes to prudently manage

and control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th

Cir. 2014) (“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary

duties” when they “fail[] to monitor and control recordkeeping fees” incurred by the plan);

George v. Kraft Foods Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that

defined contribution plan fiduciaries have a “duty to ensure that [the recordkeeper’s] fees

[are] reasonable”).

           119.   First, they must pay close attention to the recordkeeping fees being paid by

the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding documents

that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-

competitiveness analyses, and multi-practice and standalone pricing reports.




549775.1                                       47
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 48 of 59



           120.   Second, in order to make an informed evaluation as to whether a

recordkeeper or other service provider is receiving no more than a reasonable fee for the

services provided to a plan, a prudent fiduciary must identify all fees, including direct

compensation and revenue sharing being paid to the plan’s recordkeeper. To the extent

that a plan’s investments pay asset-based revenue sharing to the recordkeeper, prudent

fiduciaries monitor the amount of the payments to ensure that the recordkeeper’s total

compensation from all sources does not exceed reasonable levels, and require that any

revenue sharing payments that exceed a reasonable level be returned to the plan and its

participants.

           121.   Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates

that are available. This will generally include conducting a Request for Proposal (“RFP”)

process at reasonable intervals, and immediately if the plan’s recordkeeping expenses have

grown significantly or appear high in relation to the general marketplace.                More

specifically, an RFP should happen at least every three to five years as a matter of course,

and more frequently if the plans experience an increase in recordkeeping costs or fee

benchmarking reveals the recordkeeper’s compensation to exceed levels found in other,

similar plans. George, 641 F.3d at 800; Kruger v. Novant Health, Inc., 131 F. Supp. 3d

470, 479 (M.D.N.C. 2015).

           122.   Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping costs by failing to undertake any of the aforementioned steps. For example,

as noted above, Alight has been the Plan’s recordkeeper since at least 2014 (with no


549775.1                                        48
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 49 of 59



change), and there is no evidence Defendants have undertaken an RFP since 2014 in order

to compare Alight’s costs with those of others in the marketplace.           Alight’s direct

compensation for recordkeeping services during the Class Period has been, by any

measure, unreasonable. From 2014 to 2018 the direct annual recordkeeping per participant

fees were as follows:

            Year                                  Direct Recordkeeping Fees

            2014                                  $49

            2015                                  $49

            2016                                  $166

            2017                                  $32

            2018                                  $44



           123.    By way of comparison, we can look at what other plans are paying for

recordkeeping. One data source, the 401k Averages Book (20th ed. 2020)14 studies Plan

fees for smaller plans, those under $200 million in assets. Although it studies smaller plans

than the Plan, it is nonetheless a useful resource because we can extrapolate from the data

what a bigger plan like the Plan should be paying for recordkeeping. That is because

recordkeeping and administrative fees should decrease as a Plan increases in size. For

example, a plan with 200 participants and $20 million in assets has an average


14
  “Published since 1995, the 401k Averages Book is the oldest, most recognized
source for non-biased, comparative 401(k) average cost information.” 401k
Averages Book at p. 2.


549775.1                                     49
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 50 of 59



recordkeeping and administration cost (through direct compensation) of $12 per

participant. 401k Averages Book at p. 95. A plan with 2,000 participants and $200 million

in assets has an average recordkeeping and administration cost (through direct

compensation) of $5 per participant. Id., at p. 108. Thus, the Plan, with over a billion

dollars in assets and over 9,000 participants throughout the Class Period, should have had

direct recordkeeping costs below the $5 average, which it clearly did not.

           124.   Looking at the Plan’s total compensation for recordkeeping and

administration costs also reveals fiduciary breaches. The total amount of recordkeeping

fees (both through direct and indirect payments) throughout the Class Period on a per

participant annual basis was conservatively above $106 per participant per year, spiking as

high as $231 per participant in 2016.

           125.   As noted above, some plans pay recordkeepers additional fees on top of

direct compensation in the form of revenue sharing, and that was the case with the Plan.

The maximum indirect compensation received by Alight for recordkeeping services can

be estimated to a reasonable degree of certainty using publicly available information15

because “revenue sharing’ is divvied among all the plan’s service providers which “could

include but are not limited to recordkeepers, advisors and platform providers.” 401k

Averages Book, at p. 7, Answer to FAQ No. 14.



15
  See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading
facts which tend systematically to be in the sole possession of defendants, the
remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will
suffer.”).


549775.1                                     50
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 51 of 59



           126.   If all the indirect revenue sharing reported on the Plan’s Form 5500 (or a

significant portion) were paid to Alight then, prior to rebates, if any, the annual per

participant recordkeeping fee would have been as follows during the Class Period:


                                                       Indirect Costs
                     No. of
           Year                   Direct Costs        Through Revenue    P/P Costs
                   Participants
                                                          Sharing
           2018      11461         $503,505.00          $803,700.00       $114.06
           2017      10768         $340,719.00          $806,864.00       $106.57
           2016       9961        $1,657,534.00         $641,427.00       $230.80
           2015       9764         $475,781.00          $588,297.00       $108.98
           2014       9569         $465,372.00          $566,729.00       $107.86


           127.   These amounts are clearly unreasonable as they are well above recognized

reasonable rates for large plans.16

           128.   By way of further comparison, a 1998 study conducted by the Department of

Labor (“1998 DOL Study”) reflected that as the number of participants grows, a plan can

negotiate lower recordkeeping fees:17




16
   Case law is in accord that large plans can bargain for low recordkeeping fees. See,
e.g., Spano v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014)
(plaintiffs’ expert opined market rate of $37–$42, supported by defendants’
consultant’s stated market rate of $30.42–$45.42 and defendant obtaining fees of
$32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016) (declaration that
Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the past
two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–
$27 and plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184,
Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016) (401(k) fee settlement committing the
Plan to pay not more than $35 per participant for recordkeeping).
17
        See       https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/
retirement/study-of-401k-plan-fees-and-expenses.pdf. Given the general trend of

549775.1                                         51
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 52 of 59



                     Number of Participants                   Avg. Cost Per Participant

            200                                         $42

            500                                         $37

            1,000                                       $34



           129.     Additionally, as plan asset size increases, so should the cost per participant

decrease. See 1998 DOL Study at 4.2.2 (“Basic per-participant administrative charges

typically reflect minimum charges and sliding scales that substantially reduce per capita

costs as plan size increases.”) Given that the Plan grew in size both in terms of participants

and assets from the end of 2014 to the end of 2018, there should have been a significant

decrease in per participant recordkeeping and administrative costs, but there was not. It

was quite the opposite with per participant costs at $108 in 2014 and $114 in 2018.

           130.     Given the size of the Plan’s assets during the Class Period and total number

of participants, in addition to the general trend towards lower recordkeeping expenses in

the marketplace as a whole, the Plan could have obtained recordkeeping services that were

comparable to or superior to the typical services provided by the Plan’s recordkeeper at a

lower cost.

           131.     A prudent fiduciary would have observed the excessive fees being paid to

the recordkeeper and taken corrective action. Defendants’ failures to monitor and control




decreasing recordkeeping fees, the average cost per participant from nearly 20 years
ago cited in the 1998 DOL Study would be much lower today.


549775.1                                          52
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 53 of 59



recordkeeping compensation cost the Plan millions of dollars per year and constituted

separate and independent breaches of the duties of loyalty and prudence.

D.         Defendants Breached Their Duty of Loyalty to the Plan and Its Participants

           132.   The structure of this Plan is rife with potential conflicts of interest because

Alight and its affiliates were placed in positions that allowed them to reap profits from the

Plan at the expense of Plan participants. As noted above, Land O’Lakes established a

relationship with Financial Engines which directly benefitted the Plan’s recordkeepers to

the tune of millions of dollars and at the expense of Plan participants.

           133.   There appears to be no reasonable justification for the millions of dollars

collected from Plan participants that Financial Engines paid to the Plan’s recordkeepers.

           134.   The Company, and the fiduciaries to whom it delegated authority, breached

their duty of undivided loyalty to Plan participants by failing to adequately supervise Alight

and its affiliates and ensure that the fees charged by Alight and its affiliates were reasonable

and in the best interests of the Plan and its participants. Clearly, Defendants failed this

aspect of their fiduciary duties.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                        (Asserted against the Committee Defendants)

           135.   Plaintiffs re-allege and incorporate herein by reference all prior allegations

in this Complaint as if fully set forth herein.

           136.   At all relevant times, the Committee Defendants (“Prudence Defendants”)

were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §




549775.1                                         53
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 54 of 59



1002(21)(A), in that they exercised discretionary authority or control over the

administration and/or management of the Plan or disposition of the Plan’s assets.

           137.   As fiduciaries of the Plan, these Defendants were subject to the fiduciary

duties imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included

managing the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, and acting with the care, skill, diligence, and prudence under the

circumstances that a prudent person acting in a like capacity and familiar with such matters

would use in the conduct of an enterprise of like character and with like aims.

           138.   The Prudence Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding

the Plan’s investment lineup based solely on the merits of each investment and what was

in the best interest of Plan participants. Instead, the Prudence Defendants selected and

retained investment options in the Plan despite the high cost of the funds in relation to other

comparable investments.          The Prudence Defendants also failed to investigate the

availability of lower-cost share classes of certain mutual funds in the Plan. In addition, the

Prudence Defendants failed to investigate certain collective trusts as alternatives to mutual

funds, even though they generally provide the same investment management services at a

lower cost. Likewise, the Prudence Defendants failed to monitor or control the grossly

excessive compensation paid for recordkeeping services.

           139.   As a direct and proximate result of the breaches of fiduciary duties alleged

herein, the Plan suffered millions of dollars of losses due to excessive costs and lower net

investment returns. Had Defendants complied with their fiduciary obligations, the Plan


549775.1                                       54
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 55 of 59



would not have suffered these losses, and Plan participants would have had more money

available to them for their retirement.

           140.   Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants

are liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and

also must restore any profits resulting from such breaches. In addition, Plaintiffs are

entitled to equitable relief and other appropriate relief for Defendants’ breaches as set forth

in their Prayer for Relief.

           141.   The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the

breaches by the other Defendants and failed to make any reasonable and timely effort under

the circumstances to remedy the breaches. Accordingly, each Defendant is also liable for

the breaches of their co-fiduciaries under 29 U.S.C. § 1105(a).

                               SECOND CLAIM FOR RELIEF
                       Failure to Adequately Monitor Other Fiduciaries
                  (Asserted against Land O’Lakes and the Board Defendants)

           142.   Plaintiffs re-allege and incorporate herein by reference all prior allegations

in this Complaint as if fully set forth herein.

           143.   Land O’Lakes and the Board Defendants (the “Monitoring Defendants”) had

the authority to appoint and remove members of the Committee and were aware that the

Committee Defendants had critical responsibilities as fiduciaries of the Plan.

           144.   In light of this authority, the Monitoring Defendants had a duty to monitor

the Committee Defendants to ensure that the Committee Defendants were adequately


549775.1                                        55
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 56 of 59



performing their fiduciary obligations, and to take prompt and effective action to protect

the Plan in the event that the Committee Defendants were not fulfilling those duties.

           145.   The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties (or

used qualified advisors and service providers to fulfill their duties); had adequate financial

resources and information; maintained adequate records of the information on which they

based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

           146.   The Monitoring Defendants breached their fiduciary monitoring duties by,

among other things:

                  (a)   Failing to monitor and evaluate the performance of the Committee

                        Defendants or have a system in place for doing so, standing idly by as

                        the Plan suffered significant losses in the form of unreasonably high

                        expenses, choices of funds’ class of shares, and inefficient fund

                        management       styles   that   adversely   affected   the   investment

                        performance of the Funds’ and their participants’ assets as a result of

                        the Committee Defendants’ imprudent actions and omissions;

                  (b)   Failing to monitor the processes by which Plan investments were

                        evaluated,      the Prudence Defendants’ failure to investigate the

                        availability of lower-cost share classes, and the Prudence Defendants’

                        failure to investigate the availability of lower-cost collective trust

                        vehicles; and


549775.1                                          56
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 57 of 59



                  (c)   Failing to remove Committee members whose performance was

                        inadequate in that they continued to maintain imprudent, excessively

                        costly, and poorly performing investments within the Plan, and caused

                        the Plan to pay excessive recordkeeping fees, all to the detriment of

                        the Plan and Plan participants’ retirement savings.

           147.   As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants

would have had more money available to them for their retirement.

           148.   Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants

are liable to restore to the Plan all losses caused by their failure to adequately monitor the

Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in their Prayer for Relief.

                                   PRAYER FOR RELIEF

           149.   WHEREFORE, Plaintiffs pray that judgment be entered against Defendants

on all claims and requests that the Court awards the following relief:

           A.     A determination that this action may proceed as a class action under Rule

23(b)(1), or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

           B.     Designation of Plaintiffs as Class Representatives and designation of

Plaintiffs’ counsel as Class Counsel;

           C.     A Declaration that the Defendants, and each of them, have breached their

fiduciary duties under ERISA;


549775.1                                       57
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 58 of 59



           D.    An Order compelling the Defendants to make good to the Plan all losses to

the Plan resulting from Defendants’ breaches of their fiduciary duties, including restoring

to the Plan all losses resulting from imprudent investment of the Plan’s assets, restoring to

the Plan all profits the Defendants made through use of the Plan’s assets, and restoring to

the Plan all profits which the participants would have made if the Defendants had fulfilled

their fiduciary obligations;

           E.    An order requiring the Company Defendant to disgorge all profits received

from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3)

in the form of an accounting for profits, imposition of a constructive trust, or a surcharge

against the Company Defendant as necessary to effectuate said relief, and to prevent the

Company Defendant’s unjust enrichment;

           F.    Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

           G.    An order enjoining Defendants from any further violations of their ERISA

fiduciary responsibilities, obligations, and duties;

           H.    Other equitable relief to redress Defendants’ illegal practices and to enforce

the provisions of ERISA as may be appropriate, including appointment of an independent

fiduciary or fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have

breached their fiduciary duties;

           I.    An award of pre-judgment interest;

           J.    An award of costs pursuant to 29 U.S.C. § 1132(g);




549775.1                                       58
           CASE 0:20-cv-01253-DSD-HB Document 1 Filed 05/26/20 Page 59 of 59



           K.    An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common

fund doctrine; and

           L.    Such other and further relief as the Court deems equitable and just.



Dated: May 26, 2020                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                      By:   /s/ Vernon J. Vander Weide                  .
                                             Vernon J. Vander Weide, #0112173
                                             Robert K. Shelquist, #21310X
                                      100 South Washington Avenue, Suite 2200
                                      Minneapolis, MN 55401
                                      Telephone: (612) 339-6900
                                      Facsimile: (612) 339-0981
                                      rkshelquist@locklaw.com

                                      Mark K. Gyandoh, Esquire
                                      (Motion Pro Hac Vice Pending)
                                      CAPOZZI ADLER, P.C.
                                      312 Old Lancaster Road
                                      Merion Station, PA 19066
                                      markg@capozziadler.com
                                      Telephone: (610) 890-0200
                                      Facsimile: (717) 233-4103

                                      Donald R. Reavey, Esquire
                                      CAPOZZI ADLER, P.C.
                                      2933 North Front Street
                                      Harrisburg, PA 17110
                                      donr@capozziadler.com
                                      Telephone: (717) 233-4101
                                      Facsimile: (717) 233-4103

                                      Counsel for Plaintiffs and the Putative Class




549775.1                                       59
